DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 5/29/2019.
Claims 1-40 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 1/30/2020 have been received.
Information Disclosure Statement
The information disclosure statements submitted on 4/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Drawings
The drawings filed on 5/29/2019 are acceptable for the purpose of examination.
Specification
The specification submitted on 5/19/2019 is acceptable for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 9-11, 13-18, 20, 24, 25, 27, 31, 33, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmand et al (US 2018/0100662 A1, herein Farahmand) and Amos et al (Input Convex Neural Networks, herein Amos).
Regarding claim 1,
	Farahmand teaches a system for controlling environmental conditions within a building, the system comprising: (Farahmand, page 1, paragraph 1, line 1 “A controller for controlling an operation of an air-conditioning system conditioning an indoor space…” In other words, a controller is a system for controlling, controlling an operation of an air-conditioning system is controlling environmental conditions, and indoor space is within a building.)
a heating, ventilation, and air conditioning (HVAC) system; (Farahmand, paragraph [0001], line 1 “This invention relates to a method for controlling an HVAC system, and an HVAC control system…” In other words, HVAC system is a heating, ventilation, and air conditioning (HVAC) system.)
one or more environmental sensors; and (Farahmand, paragraph [0002], line 1 “A heating ventilation and air conditioning (HVAC) system has access to a multitude of sensors and actuators.” In other words, multitude of sensors is one or more environmental sensors.)
	an intelligent management device that includes: at least one processor; (Farahmand, FIG. 2C, In other words, Block 150 depicts an intelligent management device that has at least one processor.)

    PNG
    media_image1.png
    450
    573
    media_image1.png
    Greyscale

	at least one network interface that communicatively couples the intelligent management device to the one or more environmental sensors and the HVAC system; and (Farahmand, FIG. 1A, In other words, FIG.1A is a block diagram of an intelligent management device that includes a network interface that communicatively couples the intelligent management device to one or more environmental sensors.)

    PNG
    media_image2.png
    430
    563
    media_image2.png
    Greyscale

	a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the intelligent management device to perform actions comprising: (Farahmand, FIG. 2C, In other words, block 150 shows a non-transitory computer readable medium.)
receiving, from the one or more environmental sensors, environmental data that represents an environment associated with the building; (Farahmand, FIG. 1A, In other words, Data Input/output unit (131) receives data, sensors (130) are one or more environmental sensors, and sensor output represents environmental data that represents an environment associated with the building.)
[using an input convex neural network model] to determine one or more control inputs for the HVAC system based on the environmental data; and (Farahmand, FIG. 1A, block 170, In other words, Command Generating Unit determines one or more control inputs for the HVAC system based on the environmental data.)
transmitting the one or more control inputs to the HVAC system. (Farahmand, paragraph [0015] “FIG. 2C shows a reinforcement learning process and a computer system processing an algorithm for controlling an HVAC system.” In other words, controlling an HVAC system is transmitting one or more control inputs to the HVAC system.)
Thus far, Farahmand does not explicitly teach using an input convex neural network model 
	Amos teaches using an input convex neural network model (Amos, Figure 1, and page 1, paragraph 1, line 1 “This paper presents the input convex neural network architecture.” In other words, input convex neural network architecture is input convex neural network model.)

    PNG
    media_image3.png
    224
    497
    media_image3.png
    Greyscale

	Both Farahmand and Amos are directed to using learning systems, among other things.  In view of the teaching of Farahmand, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amos into Farahmand.  This would result in being able to use input convex neural networks as a learning system for controlling HVAC systems.
	One of ordinary skill in the art would be motivated to do this because using an input convex neural network allows for more efficient inference by optimization. (Amos, paragraph 1, line 6 “The networks allow for efficient inference via optimization over some inputs to the network given others, and can be applied to settings including structured prediction, data imputation, reinforcement learning, and others.” And, line 15 “We show that many existing neural networks architectures can be made input-convex with a minor modification, and develop specialized optimization algorithms tailored for this setting.” Examiner notes that the only requirement for converting a neural network to an input convex neural network is to ensure that the weights for all layers after the first, are non-negative, and the activation function is convex and non-decreasing (see Amos, Proposition 1).)

Regarding claim 2,
The combination of Farahmand and Amos teaches the system of Claim 1,
wherein the actions further comprise: receiving further environmental data after transmitting the one or more control inputs to the HVAC system; and (Farahmand, paragraph [0013] “FIG. 2A is a block diagram of control processes of a controller of an air-conditioning system.”  In other words, the feedback system depicted in FIG. 2A is receiving further environmental data after transmitting the one or more control inputs to the HVAC system.)

    PNG
    media_image4.png
    613
    513
    media_image4.png
    Greyscale

storing the further environmental data in a training data store in association with the one or more control inputs. (Farahmand, paragraph [0008], line 1 “Another embodiment discloses a controlling method of an air-conditioning system conditioning an indoor space, the controlling method includes steps of measuring, by using at least one sensor, state data of the space at multiple points in the space; storing a history of the state data and a history of control commands having been applied to the air-conditioning system, wherein the history of the In other words, storing a history of the state data is storing the environmental data in a training data store, and using a reinforcement learning algorithm that processes the histories of the state data, control commands, and reward data is in association with one or more control inputs.)
Regarding claim 3
	The combination of Farahmand and Amos teaches the system of claim 1,
	wherein the environmental sensors include at least one of a lighting level sensor, a wind sensor, an outdoor temperature sensor, a human occupancy sensor, a barometric pressure sensor, an energy consumption sensor, a building temperature sensor, a humidity sensor, and an energy price sensor. (Farahmand, paragraph [0027], line 15 “Also, the sensors can be humidity sensors detecting humidity at predetermined spaces in the room 160 and transmit signals of the humidity to the HVAC system 100.” In other words, humidity sensors are at least one of ... humidity sensor…etc.)
Regarding claim 5,
	The combination of Farahmand and Amos teaches the system of claim 1,
wherein the input convex neural network model uses as inputs a set of values and a negation of the set of values.  (Amos, page 3, column 1, paragraph 3, line 3 “This model defines a neural network over the input y (i.e., omitting any x term in this function) using the architecture for i = 0…, k-1    

    PNG
    media_image5.png
    38
    520
    media_image5.png
    Greyscale

where zi denotes the layer activations (with z0, W0(z) =0), 
    PNG
    media_image6.png
    31
    288
    media_image6.png
    Greyscale
 are the parameters, and gi are non-linear activation functions.”  And, page 3, column 1, paragraph 4, line 8 “The constraint that the W(z) terms be non-negative is somewhat restrictive, but because the bias terms and W(y) terms can be negative, the network still has substantial representation power, as we will shortly demonstrate.” In other words, W(y) terms can be negative shows that input can include a negation of the set of values.)
Regarding claim 9,
	The combination of Farahmand and Amos teaches the system of claim 1,
	wherein the input convex neural network model uses ReLU as an activation function. (Amos, page 7, column 1, paragraph 3, line 9 “Our PICNN architecture for multi-label classification uses fully-connected layers with ReLU activation functions and batch normalization (Ioffe & Szegedy, 2015) along the input path.  As a baseline, we use a fully-connected neural network with batch normalization and ReLU activation functions.”  In other words, PICNN is an input convex neural network model, and ReLU activation function is a ReLU activation function.)
Claims 10 and 11 are method claims for controlling environmental conditions within a building corresponding to system claims 1 and 2, respectively.  Otherwise, they are the same.  It 
Claim 13 is a method claim corresponding to system claim 5.  The only difference is the addition of “providing the environmental data as input to an input convex neural network model”, whereas claim 5 simply states that the “input convex neural network model uses as inputs a set of values.” Otherwise, they are the same.  The significant limitation in both is “a set of values and a negation of the set of values.” Therefore, claim 13 is rejected for the same reasons as claim 5.
Regarding claim 14,
	The combination of Farahmand and Amos teaches the method of claim 13, 
	wherein providing the environmental data as input to an input convex neural network model includes: providing at least a set of values based on the environmental data to at least one direct passthrough layer; and (Amos, page 3, column 1, paragraph 5, line 1 “One notable addition in the ICNN are the “passthrough” layers that directly connect the input y to hidden units in deeper layers.”  In other words, input y is input,  ICNN is input convex neural network model, passthrough layers is at least one passthrough layer, and directly connect the input y to hidden units in deeper layers is at least one direct passthrough.) 
Regarding claim 15,
	The combination of Farahmand and Amos teaches the method of claim 14, 
wherein providing the at least one result of the at least one direct passthrough layer to a set of hidden layers includes providing the at least one result of the at least one direct passthrough layer to a set of hidden layers that are connected using feedforward layers. (Amos, page 3, column 2, paragraph 1, line 7 “Some passthrough layers have been recently explored in the deep residual networks (He et al., 2015) and densely connected convolutional networks Huang et al., 2016), though these differ from those of an ICNN as they pass through hidden layers deeper in the network, whereas to maintain convexity our passthrough layers can only apply to the input directly.” And, page 3, column 2, paragraph 2, line 2 “Indeed, modern feedforward architectures such as AlexNet (Krizhevsky et al., 2012), VGG (Simonyan & Zisserman, 2014), and GoogLeNet (Szegedy et al., 2015) with ReLUs (Nair & Hinton, 2010) can be made input convex with Proposition 1.” In other words, passthrough layer is passthrough layer, apply to input directly is at least one result, hidden layer is hidden layer, and modern feedforward architectures…can be made input convex is connected using feedforward layers.)
Regarding claim 16,
	The combination of Farahmand and Amos teaches the method of claim 14,
	wherein providing at least one result of the at least one direct passthrough layer to a set of hidden layers includes providing at least one result of the at least one direct passthrough layer to a set of hidden layers that are connected with weights that are all non-negative. (See paragraph 15, above for mapping of passthrough layers.  Amos, page 3, Proposition 1.  

    PNG
    media_image7.png
    84
    555
    media_image7.png
    Greyscale

In other words, from Proposition 1, an ICNN requires that all weights after the first layer be non-negative, and layers after the first layer are hidden layers.)
Claim 17 is a method claim corresponding to system claim 9.  Otherwise, they are the same.  Therefore, claim 17 is rejected for the same reasons as claim 9.
Regarding claim 18,
	The combination of Farahmand and Amos teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon, that (Farahmand, paragraph [0010], line 1 “Another embodiment discloses a non-transitory computer readable recording medium storing thereon a program having instructions…” In other words, non-transitory computer readable recording medium is a non-transitory computer-readable medium, and storing thereon a program having instructions is having computer-executable instructions stored thereon.)
	in response to execution by one or more processors of a computing device, cause the computing device to perform actions for training a machine learning model to control environmental conditions within a building, the actions comprising: (Farahmand, paragraph [0010], “when executed by a computer, the program causes the computer to execute the instructions for controlling an air-conditioning system air-conditioning an indoor space” and, paragraph [0007] line 13 “wherein the reinforcement learning algorithm processes the histories of the state data, control commands, and reward data and transmits a control command.”  In other words, executed by a computer is execution by one or more processors of a computing device, program causes the computer to execute the instructions for controlling an air-conditioning system is cause the computing device to perform actions for training a machine learning model to control environmental conditions, air-conditioning an indoor space is control environmental conditions within a building, and reinforcement learning algorithm processes the histories of the state data, control and commands, and reward data is training a machine learning model.)
	determining, by the computing device, a set of fixed control inputs for a heating, ventilation, and air conditioning (HVAC) system; (Farahmand, [0007], 13 “wherein the reinforcement learning algorithm processes the histories of the state data, control commands, and reward data and transmits a control command;” In other words, processes the histories of the state data, control commands, and reward data and transmits a control command is determining a set of fixed control inputs for a heating, ventilation, and air conditioning system.)
	transmitting, by the computing device, the set of fixed control inputs to the HVAC system; (Farahmand, see above mapping.  In other words, transmits a control command is transmitting, by the computing device, the set of fixed control inputs to the HVAC system.)
	receiving, by the computing device, environmental data generated by one or more environmental sensors that represents an environment associated with the building as affected by the HVAC system while operated using the set of fixed control inputs; (Farahmand, paragraph [0002] line 1 “A heating ventilation and air conditioning (HVAC) system has access to multitude of sensors and actuators.” And, paragraph [0007], line 1 “Some embodiments are based on recognition and appreciation of the fact that a controller for operating an air-conditioning system conditioning an indoor space includes a data input to receive state data of the space at multiple points in the space.” In other words, state data of the space is environmental data associated with the building, and controller operating an air-conditioning system is HVAC system while operated using the set of fixed control points.) 
	storing, by the computing device, the set of fixed control inputs and the environmental data in a training data store; (Farahmand, paragraph [0045], line 1 “The learning system 150 executes the RFQI algorithm using a processor, a working memory, and some non-volatile memory that stores the program codes.  The codes include the code for processing the sensors 130, including the IR sensor.  The memory stores the RFQI code 5510, 530, 540, 550, the code for action selection 660, and the code for computing the kernel function 450, and a reward function.  The working memory stores the learned coefficients outputted by the RFQI algorithm 640, as well as the intermediate results.” In other words, storing the learned coefficients, as well as the intermediate results is storing the set of fixed control inputs and the environmental data, and working memory is training data store.)
	training, by the computing device, an input convex neural network model using information stored in the training data store; and (Amos, page 1, column 1, paragraph 2, line 1 “In this paper, we propose a new neural network architecture that we call the input convex neural network (ICNN).” And, page 1, footnote 3, “We emphasize the term “input convex” since convexity in machine learning typically refers to convexity (of the loss minimization learning problem) in the parameters, which is not the case here.  Note that in our notation, f needs only be a convex function in y, and may still be non-convex in the remaining inputs x. Training these neural networks remains a nonconvex problem, and the convexity is only being exploited at inference time.” In other words, input convex neural network is input convex neural network, and training is training.)
	storing, by the computing device, the trained input convex neural network model in a model data store.  (Farahmand, paragraph [0032], “The learning system 150 includes a reinforcement learning algorithm stored in the memory in connection with the processor in the learning system 150.”  In other words, learning algorithm stored in memory is storing, by the computing device, the trained input convex neural network model.)
Claim 20 is a computer-readable medium claim corresponding to system claim 5.  The only difference is the addition of “wherein training an input convex neural network model includes: determining a set of values based on the information stored in the training data store” whereas claim 5 simply states that the “input convex neural network model uses as inputs a set of values.” Otherwise, they are the same. In claim 5, there is no distinction as to whether the inputs are to be used for training or inference. “Inputs” are required for both training and inference.  The key limitation in both claims is “a set of values and a negation of the set of values”. Therefore, claim 20 is rejected for the same reasons as claim 5.
Claim 24 is a computer-readable medium claim corresponding to system claim 9.  The only difference is that claim 24 recites “training an input convex neural network model that uses ReLU as an activation function” whereas claim 9 simply states “wherein the input convex neural network model uses ReLU as an activation function.” Otherwise, they are the same.  Therefore, claim 24 is rejected for the same reasons as claim 9.
Claim 25 is a method claim corresponding to non-transitory computer-readable medium claim 18.  Otherwise, they are the same.  Therefore, claim 25 is rejected for the same reasons as claim 18.
Claim 27 is a method claim corresponding to computer-readable medium claim 20.  Otherwise they are the same. Therefore, claim 27 is rejected for the same reasons as claim 20.
Claim 31 is a method claim corresponding to system claim 9.  Otherwise, they are the same.  Therefore, claim 31 is rejected for the same reasons as claim 9.
Claims 33 and 34 are method claims for controlling a physical system corresponding to system claims 1 and 2, respectively.  Otherwise they are the same.  It is implicit that a computer implemented method requires a system including at least one processor, and a non-transitory computer-readable medium having computer-executable instructions in order to execute. Therefore, claims 33 and 34 are rejected for the same reasons as claims 1 and 2, respectively. 
Claim 36 is a method claim corresponding to system claim 5.  Otherwise, they are the same. Therefore, claim 36 is rejected for the same reasons as claim 5.
Claim 40 is a method claim corresponding to system claim 9.  Otherwise, they are the same. Therefore, claim 40 is rejected for the same reasons as claim 9.
30.	Claims 4, 6-8, 12, 19, 21-23, 26, 28-30, 32, 35, and 37-39 are rejected over Farahmand and Amos in view of Xia et al (A Recurrent Neural Network for Solving Nonlinear Convex Programs Subject to Linear Constraints, herein Xia)
Regarding claim 4,
	The combination of Farahmand and Amos teaches the system of claim 1,
	wherein [the input convex neural network model is an input convex recurrent neural network model]
	Thus far, the combination of Farahmand and Amos does not explicitly teach the input convex neural network model is an input convex recurrent neural network model.
the input convex neural network model is an input convex recurrent neural network model (Xia, page 379, column 1, paragraph 1, line 5 “It is shown here that the proposed neural network is stable in the sense of Lyapunov and globally convergent to an optimal solution within a finite time under the condition that the objective function is strictly convex.” And, page 379, column 2, paragraph 1, line 12 “These neural networks were proved to be globally convergent to an exact solution when objection function is convex.” And, page 380, column 1, paragraph “In this section, we describe the convex programming problem with standard linear constraints and its equivalent formulation.  Then we present a neural network for solving this problem.  Consider the following convex programming problem with linear constraints:  
    PNG
    media_image8.png
    30
    524
    media_image8.png
    Greyscale
, where f(x) is continuously differentiable and convex from Rn to R, A ϵ Rmxn, and b ϵ Rm.” and, page 380, column 1, paragraph 4, line 1 “Based on the equivalent formulation in Lemma 1, we propose a recurrent neural network for solving (1), with its dynamical equation given by  
    PNG
    media_image9.png
    69
    554
    media_image9.png
    Greyscale

where 
    PNG
    media_image10.png
    22
    37
    media_image10.png
    Greyscale
 is a scaling constant.”  In other words, since the objective function is convex, and input x is nonnegative, the recurrent neural network is an input convex recurrent neural network. Further, Examiner notes that Amos specifically discloses that the underlying neural network architecture doesn’t matter providing there is convexity in the decision space. (Amos, page 2, column 2, line 8, “In contrast, our approach lies somewhere in between: by ensuring convexity of the resulting decision space, we are constraining the inference problem to be easy in some respect, but we specify very little about the architecture other than the constraints required to make it convex.”)
	Both Xia and the combination of Farahmand and Amos are directed to optimally convergent neural networks, among other things.  In view of the teaching of the combination of Farahmand and Amos, it would be obvious to one of ordinary skill in the art to combine the teaching of Xia into the combination of Farahmand and Amos.  This would result in being able to use a recurrent neural network for solving optimization problems with convex inputs.
	One of ordinary skill in the art would be motivated to do this in order to be able to produce an optimal result in a finite amount of time. (Xia, page 1, column 1, paragraph 1, line 5 “It is shown here that the proposed neural network is stable in the sense of Lyapunov and globally convergent to an optimal solution within a finite time under the condition that the objective function is strictly convex.”)
Regarding claim 6,
The combination of Farahmand, Amos and Xia teaches the system of claim 5, 
	wherein the inputs of the input convex recurrent neural network model are connected to a set of hidden layers by at least one direct passthrough layer.  (Amos, page 3, column 1, paragraph 5, line 1 “One notable addition in the ICNN are the “passthrough” layers that directly connect the input y to hidden units in deeper layers.” In other words, input y is input, hidden units in deeper layers are hidden layers, directly connect is connected, and passthrough layers are at least one passthrough layer.)
Regarding claim 7,
	The combination of Farahmand, Amos and Xia teaches the system of claim 6,
wherein the hidden layers of the set of hidden layers are connected using feedforward layers. (Amos, page 3, column 1, paragraph 5, line 1 “One notable addition in the ICNN are the “passthrough” layers that directly connect the input y to hidden units in deeper layers.” And, Amos, page 3, column 2, paragraph 2, line 2 “Indeed, modern feedforward architectures such as AlexNet (Krishevsky et al., 2012), VGG (Simonyan & Zisserman, 2014), and GoogLeNet (Szegedy et al., 2015) with ReLUs (Nair & Hinton, 2010) can be made input convex with Proposition 1.” In other words, hidden layers are hidden layers, and feedforward networks are feedforward networks.) 
Regarding claim 8,
The combination of Farahmand, Amos and Xia teaches the system of Claim 4,
	wherein the input convex recurrent neural network includes a set of hidden layers, wherein hidden layers of the set of hidden layers include one or more nodes, wherein the nodes of the hidden layers are connected via weighted connections, and wherein weights of the weighted connections are all non-negative.  (Amos, page 3, column 1, paragraph 5, line 1 “One notable addition in the ICNN are the “passthrough” layers that directly connect the input y to hidden units in deeper layers. Such layers are unnecessary in traditional feedforward networks because previous hidden units can always be mapped to subsequent hidden units with the identity mapping; however, for ICNNs, the non-negativity constraint subsequent W(z) weights restricts the allowable use of hidden units that mirror the identity mapping, and so we explicitly include this additional passthrough.” ” In other words, deeper layers are hidden layers, hidden units are one or more nodes, weights are weights, and non-negativity constraint subsequent W(z) is weighted connections are all non-negative.) 
Claim 12 is a method claim corresponding to system claim 4.  The only difference is claim 12 recites “wherein providing the environmental data as input to an input convex neural network model includes providing the environmental data as input to an input convex recurrent neural network model” whereas claim 4 simply recites “wherein the input convex neural network model is an input convex recurrent neural network model.”  Since claim 4 refers to the same input data as claim 12 despite not mentioning that it is environmental, they are effectively the same.  Therefore, claim 12 is rejected for the same reasons as claim 4.
Regarding claim 19, 
The combination of Farahmand, Amos, and Xia teaches the computer-readable medium of claim 18,
wherein training an input convex neural network model includes training an input convex recurrent neural network model.  (Xia, See the mapping of claim 4 in paragraph 31.)
Regarding claim 21,
	The combination of Farahmand, Amos, and Xia teaches the computer-readable medium of Claim 18,
	wherein training an input convex neural network model includes training an input convex neural network model that has at least one direct passthrough layer between a set of inputs and a set of hidden layers. (Amos, page 3, column 1, paragraph 5, line 1 “One notable addition in the ICNN are the “passthrough” layers that directly connect the input y to hidden units in deeper layers.” And, page 1, note 3, line 6 “Training these neural networks remains a nonconvex problem, and the convexity is only being exploited at inference time.” In other words, passthrough layers that directly connect input y to hidden units in deeper layers is at least one direct passthrough layer between a set of inputs and a set of hidden layers, and training these neural networks is training an input convex neural network model.) 
Regarding claim 22,
	The combination of Farahmand, Amos, and Xia teaches the computer-readable method of claim 18,
	wherein training an input convex neural network model includes training an input convex neural network model that has a set of hidden layers that are connected by feedforward layers. (See the above mapping of claim 21 in paragraph 37. And, Amos, page 3, column 2, paragraph 2, line 2 “Indeed, modern feedforward architectures… can be made input convex with Proposition 1.” In other words, feedforward architecture that can be made input convex is input convex neural network model that has a set of hidden layers that are connected by feedforward layers.)
Regarding claim 23,
	The combination of Farahmand, Amos, and Xia teaches the computer-readable medium of claim 18,
	wherein training an input convex neural network model includes training an input convex neural network model that includes a set of hidden layers, wherein hidden layers of the set of hidden layers include one or more nodes, wherein the nodes of the hidden layers are connected via weighted connections, and wherein weights of the weighted connections are all non-negative. (Amos, page 3, paragraph 3, line 1 “To begin, we consider a fully convex, k-layer, fully connected ICNN that we call a FICNN is shown in Figure 1.” And, page 3, Proposition 1.  “The function f is convex in y provided that all W(z)1:k-1 are non-negative, and all gi are convex and non-decreasing.” And page 4, column 1, paragraph3, line 12 “The same consideration will apply to training such networks, which we will discuss in Section 5.” In other words, ICNN is input convex neural network model, multiple layer (length k) fully connected ICNN implies hidden layers, weights are weights, and all W(z)1:k-1 are non-negative is weights are non-negative.)
Claim 26 is a method claim corresponding to computer-readable medium claim 19.  Otherwise, they are the same. Therefore, claim 26 is rejected for the same reasons as claim 19.
Claims 28-30 are method claims corresponding to computer-readable medium claims 21-23, respectively.  Otherwise, they are the same.  Therefore, claims 28-30 are rejected for the same reasons as claims 21-23, respectively.
Regarding claim 32,
The combination of Farahmand, Amos and Xia teaches the method of claim 25,
wherein the physical system is a heating, ventilation, and air conditioning (HVAC) system for a building or a multi-joint robotic device. (Farahmand, paragraph [0001], line 1, “This invention relates to a method for controlling an HVAC system, and an HVAC control system, more specifically, to a reinforcement learning-based HVAC control method and an HVAC control system thereof.” In other words, an HVAC system is an HVAC system for a building or a multi-joint robotic device.)
Claim 35 is a method claim corresponding to system claim 4.  Otherwise, they are the same.  Therefore, claim 35 is rejected for the same reasons as claim 4. 
Claims 37-39 are method claims corresponding to system claims 6-8, respectively.  Otherwise, they are the same. Therefore, claims 37-39 are rejected for the same reasons as claims 6-8, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/Vincent Gonzales/Primary Examiner, Art Unit 2124